COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              §
 Juan Valles,                                                No. 08-16-00132-CV
                                              §
                  Appellant,                                    Appeal from the
                                              §
 v.                                                            30th District Court
                                              §
 Sandra Baker, Alissa M. Uribe and Kim                     of Wichita County, Texas
 Cole,                                        §
                                                               (TC# 183,353-A)
                 Appellees.                   §


                                          ORDER

       The Court, on its own motion, vacates the March 30, 2017 submission setting.

       IT IS SO ORDERED this 7th day of February, 2017.



                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.